DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 through 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and 16 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. It is unclear if the applicant is claiming the detection of moving obstacles by use of sensors or that the moving obstacles use sensors to be detected. For purposes of continued examination, the examiner interprets this as detection of moving obstacles via sensors.
Claim 15 recites the limitation "the device of claim 1" in the preamble of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of continued examination, the examiner interprets this as “the device of claim 12”. Claims 16-24 suffer from similar deficiencies.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 12-17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mielenz et al. (DE102015220360A1, 2017-04-20), herein referred to as Mielenz.

	Regarding Claim 1, Mielenz teaches a method for estimating the quality of localization in the self-localization of a transportation vehicle in which a map of the surrounding area is used for the self-localization, the map being used in controlling the transportation vehicle (Abstract; disclosure of the invention), the method comprising: a transportation vehicle (201), when driving on a road, attempting to detect a number of landmarks (206, 207) recorded in the map of the surrounding area using sensors (Fig. 2; pg. 4, para. 8), determining, by the transportation vehicle, the position of the transportation vehicle from the position of the number of landmarks determining the future visibility of landmarks in the transportation vehicle and estimating, by the transportation vehicle, the quality of localization in the self- localization of the transportation based on the visibility of the landmarks (Page 4-5).
	Regarding Claim 2, Mielenz teaches the method of claim 1, further comprising detecting obstacles which restrict the visibility of landmarks to determine the future visibility of the landmarks (page 7, para. 6).
	Regarding Claim 3, Mielenz teaches the method of claim 2, wherein detecting the obstacles uses sensors of moving obstacles on the roadway and in the surrounding area of the roadway (pg. 7-8, 6 & 1 respectively).
	Regarding Claim 4, the method of claim 2,  wherein determining the future visibility of landmarks further comprises estimating movements trajectories of the moving obstacles (pg. 7-8, 6 & 1 respectively).

	Regarding Claim 7, Mielenz further teaches the method of Claim 1, wherein determining the future visibility of landmarks further comprises estimating the future visibility range of a sensor of the transportation vehicle (pg. 4, para. 8-9).
	Regarding Claim 8, Mielenz further teaches the method of claim 7, further comprising determining the landmarks to be observed in future based on the determined future visibility ranges (pg. 4, para. 8-9).
	Regarding Claim 9, Mielenz further teaches the method of claim 8, wherein the quality of localization in the self-localization of the transportation vehicle is determined based on the number of landmarks to be observed in the future (pg. 4, para. 8-9).
	Regarding Claim 12, Mielenz teaches a device for estimating the quality of localization in the self-localization of a transportation vehicle in which a map of the surrounding area is used for the self-localization, the map being used in controlling the transportation vehicle (Abstract; disclosure of the invention), the method comprising: a transportation vehicle (201), when driving on a road, attempting to detect a number of landmarks (206, 207) recorded in the map of the surrounding area using sensors (Fig. 2; pg. 4, para. 8), determining, by the transportation vehicle, the position of the transportation vehicle from the position of the number of landmarks determining the future visibility of landmarks in the transportation vehicle and estimating, by the transportation vehicle, the quality of localization in the self- localization of the transportation based on the visibility of the landmarks (Page 4-5).
	Regarding Claim 13, Mielenz further teaches a transportation vehicle comprising the device of claim 12 (Abstract, Disclosure of the invention).
	Regarding Claim 14, Mielenz further teaches a non-transitory computer readable medium including computer  program code which, when executed in a processor device, carries out the method of claim 1 (pg. 6, para. 1). 
	Regarding Claim 15, Mielenz teaches the device of claim 12, further comprising detecting obstacles which restrict the visibility of landmarks to determine the future visibility of the landmarks (page 7, para. 6).
	Regarding Claim 16, Mielenz teaches the device of claim 15, wherein detecting the obstacles uses sensors of moving obstacles on the roadway and in the surrounding area of the roadway (pg. 7-8, 6 & 1 respectively).
	Regarding Claim 17, the device of Claim 15, wherein determining the future visibility of landmarks further comprises estimating movements trajectories of the moving obstacles (pg. 7-8, 6 & 1 respectively).
	Regarding Claim 20, Mielenz further teaches the device of Claim 12, wherein determining the future visibility of landmarks further comprises estimating the future visibility range of a sensor of the transportation vehicle (pg. 4, para. 8-9).
	Regarding Claim 21, Mielenz further teaches the device of claim 20, further comprising determining the landmarks to be observed in future based on the determined future visibility ranges (pg. 4, para. 8-9).
	Regarding Claim 22, The device of claim 21, wherein the quality of localization in the self-localization of the transportation vehicle is determined based on the number of landmarks to be observed in the future (pg. 4, para. 8-9).

Allowable Subject Matter

Claims 5, 6, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

               There are no prior art rejections for claims 18, 19, 23 and 24.  However, Examiner cannot comment on the allowability of these claims until Applicant has satisfactorily addressed the 112 rejections above.
	
Conclusion
The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
Halder et al. (Method For Tracking E.g. Motorized Vehicle, Within Dynamic Environment For Localization, Involves Estimating Location Of Moving Objects After Specified Period Of Time, And Using Localization To Control Configuration Of Vehicle, 2017-07-18) teaches detecting that sensor data for objects within a dynamic environment is degraded. Speed and direction of travel is estimated for moving objects from previously detected sensor data. A location of moving objects is estimated after a specified period of time, where each moving object calculates a position of the moving object based on an initial position and an initial velocity of the moving object. A vehicle (650) is localized within the dynamic environment. Localization is used to control a configuration of the vehicle; Kincses et al. (Positioning System For Motor Vehicle, Has Processing Unit That Determines Localized Position Of Vehicle Using Vehicle Movement Data Measured Based On Specific Location Data Stored In Digital Card, 2012-06-06) teaches a position system has a digital card (DLK) that stores data over specific location such as landmarks. An environmental identifier device such as camera detects specific location data near the vehicle. A processing unit in location module (F) compares detected specific location data and stored location data to locate the vehicle position. An inertial measurement unit (IMU) determines vehicle movement data based on specific location data stored in digital card. The processing unit determines localized position of vehicle using vehicle movement data. An independent claim is included for method of determining position of motor vehicle. Li et al. (METHOD FOR ESTIMATING THE POSITION OF A VEHICLE ON A MAP, 2019-09-06) teaches a method for estimating a precise position of a vehicle on a map, including: - a step of acquiring at least one geolocated position (Po) of the vehicle by way of a geolocation system, - a step of pre-positioning the vehicle on the map, and - a particle filtering step during which possible positions of the vehicle, called particles (Pi), are processed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863      

/NATALIE HULS/Primary Examiner, Art Unit 2863